DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 09/19/2022 without traverse of Group I, claims 1-8 for further examination. Claims 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
5.	Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 16 recites “the housing”, wherein it is unclear whether the support housing of line 12 or the fluidic housing of line 13 is being referenced. For examination purposes, examiner is interpreting “the housing” as “the fluidic housing”. To correct this problem, amend line 16 to recite “the fluidic housing”.
As regards to	 claim 7, line 1 recites the limitation “the valve assembly”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the valve assembly” as “the nozzle assembly” recited in claim 1 & 5. To correct this problem, amend line 1 to recite “the nozzle assembly”.
As regards to	 claim 8, line 1 recites the limitation “the valve seat”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the valve seat” as recited in claim 7. To correct this problem, amend claim 8 to depend from claim 7.
As regards to claim 8, line 2 recites “generally” which is a relative term and renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “generally” as any degree. To correct this problem, amend claim 8 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-8 are rejected at least based on their dependency from claim 1.

Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ikushima (US 2019/0376617 A1) hereinafter Ikushima.
Regarding claim 1, the recitation “viscous material… electronic substrate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Ikushima since Ikushima meets all the structural elements of the claim and is capable dispensing viscous material to an electronic substrate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Ikushima discloses a dispensing system to dispense viscous material on an electronic substrate 403 (abs; fig 1-9), comprising: 
a frame 401 ([0099]-[0105]; fig 9; clm 22, 24); 
a support 402 coupled to the frame 401, the support 402 being configured to receive and support an electronic substrate 403 during a dispense operation ([0099]-[0105]; fig 9; clm 22, 24); 
a dispensing unit assembly (see fig 7) configured to dispense viscous material ([0074]-[0088]; [0099]-[0105]; fig 7, 9; clm 16, 22, 24); and 
a gantry 404+405+406 coupled to the frame 401, the gantry 404+405+406 being configured to support the dispensing unit assembly (see fig 7) and to move the dispensing unit assembly (see fig 7) in x-axis and y-axis directions ([0074]-[0088]; [0099]-[0105]; fig 7, 9; clm 16, 22, 24), 
wherein the dispensing unit assembly (see fig 7) includes a dispensing unit configured to dispense viscous material, the dispensing unit including 
a support housing 206 ([0074]-[0088]; fig 7; clm 16, 22, 24), 
a fluidic housing 207 supported by the support housing 206, the fluidic housing 207 including a chamber 205 and an inlet 218 configured to deliver viscous material to the chamber 205 from a material feed tube 223 ([0074]-[0088]; fig 7; clm 16, 22, 24), 
a nozzle assembly 201 releasably secured to the fluidic housing 207 and configured to close an end of the fluidic housing 207 ([0018]; [0074]-[0088]; fig 7; clm 16, 22, 24), 
a reciprocating piston 203 disposed partially within the chamber 205 of the fluidic housing 207, the piston 203 being configured with the nozzle assembly 201 to dispense viscous material from the nozzle assembly 201 ([0018]; [0074]-[0088]; fig 7; clm 16, 22, 24), and 
a fixed (when the needle reciprocates, deforms accordingly to keep a positional relationship between the needle and the main body unchanged, see [0018]) flexible (where an inner periphery portion 104 of the flange portion, when the needle reciprocates, deforms, see [0018]) diaphragm seal 101 configured to be secured to the fluidic housing 207 and to the piston 203 ([0018]; [0074]-[0088]; fig 7; clm 16, 22, 24).
As regards to claim 2, Ikushima discloses a dispensing system (abs; fig 1-9), wherein the diaphragm seal 101 includes an inner hub 111, an outer hub 105, and a flexible diaphragm portion 104 that connects the inner hub 111 and the outer hub 105 ([0018]; [0038]-[0039]; [0042]-[0048]; [0050]; [0054]-[0055]; [0057]-[0059]; [0061]-[0088]; fig 7; clm 16, 22, 24).
As regards to claim 3, Ikushima discloses a dispensing system (abs; fig 1-9), wherein the inner hub 111 of the diaphragm seal 101 is sized to fit within a reduced diameter notch 103 formed in contact with the piston 203 and the outer hub 105 of the diaphragm seal 101 is sized to be compression fit within the fluidic housing 207 ([0018]; [0038]-[0039]; [0042]-[0048]; [0050]; [0054]-[0055]; [0057]-[0059]; [0061]-[0088]; fig 7; clm 16, 22, 24).
As regards to claim 4, Ikushima discloses a dispensing system (abs; fig 1-9), wherein the flexible diaphragm portion 104 is configured to flex as the piston 203 reciprocates up and down within the fluidic housing 207 ([0018]; [0038]-[0039]; [0042]-[0048]; [0050]; [0054]-[0055]; [0057]-[0059]; [0061]-[0088]; fig 7; clm 16, 22, 24).
As regards to claim 5, Ikushima discloses a dispensing system (abs; fig 1-9), wherein the nozzle assembly 201 further includes a nozzle nut 211, a nozzle 224, and a nozzle adapter 220 ([0018]; [0074]-[0088]; fig 7; clm 16, 22, 24).
As regards to claim 6, Ikushima discloses a dispensing system (abs; fig 1-9), wherein the nozzle nut 211 is threadably secured to a lower portion of the support housing 206 and the fluidic housing 207 and configured to secure the nozzle 224 and the nozzle adapter 220 between the nozzle nut 211 and the lower end of the fluidic housing 207 ([0018]; [0074]-[0088]; fig 7; clm 16, 22, 24).
As regards to claim 7, Ikushima discloses a dispensing system (abs; fig 1-9), wherein the nozzle assembly 201 further includes a valve seat 210, and wherein the dispensing unit further includes an O-ring to seal 221 to seal the valve seat 210 with a bottom of the fluidic housing 207 ([0018]; [0074]-[0088]; fig 7; clm 16, 22, 24).
As regards to claim 8, Ikushima discloses a dispensing system (abs; fig 1-9), wherein the valve seat 210 includes a generally cylindrical member 209 having a conical surface and a small-diameter bore formed therein ([0018]; [0074]-[0088]; fig 7; clm 16, 22, 24).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717